Citation Nr: 0027435	
Decision Date: 10/17/00    Archive Date: 10/26/00

DOCKET NO.  99-14 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel







INTRODUCTION

The veteran had active military service from December 1967 to 
December 1969.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  The present case arises from 
a May 1999 rating action, with which the veteran expressed 
his disagreement in June 1999.  A statement of the case was 
issued later that month and, in July 1999, the veteran 
perfected his appeal in this regard, upon the receipt at the 
RO of a VA Form 9 (Appeal to Board of Veterans' Appeals).  

REMAND

A review of the record in this case reflects that, on his 
July 1999 VA Form 9, the veteran requested to appear at a 
hearing to be conducted at the Board in Washington, DC.  
Pursuant to that request, the Board advised the veteran in a 
letter, dated in August 2000, that his requested hearing was 
scheduled to take place in November 2000.  In that same 
letter, the Board informed the veteran that requests for 
changes to the scheduled hearing must be received within 60 
days of the date of the letter, or within two weeks of the 
scheduled hearing date.  See 38 C.F.R. §§ 20.702(c), 
20.704(c).  

In September 2000, well before the expiration of the 60 days 
from the date of the Board's letter to the veteran, the Board 
received written notification from the veteran that he would 
be unable to attend the hearing scheduled for November 2000.  
Instead, the veteran requested that his hearing be conducted 
by means of a tele-video conference.  In order to accommodate 
this request, it will be necessary to return the case to the 
RO so that arrangements for such a hearing may be made.  
Accordingly, this case is remanded to the RO for the 
following:

The RO should schedule the veteran for a 
tele-video conference hearing before a 
veterans law judge as soon as 
practicable.  The RO should then afford 
the veteran's representative the 
opportunity to review the claims file in 
preparation for the hearing.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (1999).


